



Exhibit 10.2
INFINERA CORPORATION
2016 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF PERFORMANCE SHARES
Unless otherwise defined herein, the terms defined in the 2016 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Performance Shares (the “Notice of Grant”) and the Global Terms and Conditions
of Performance Share Grant (including any country-specific provisions set forth
in the Appendix thereto) attached hereto as Exhibit A (together, the
“Agreement”).
Participant:                                
Address:                                
                                    
Participant has been granted the right to receive an Award of Performance
Shares, subject to the terms and conditions of the Plan and this Agreement, as
follows:
Grant Number:                                
Date of Grant:                                
Target Number of
Performance Shares:                            
Maximum Number of
Performance Shares:                            
Performance Periods:                            
Vesting Schedule: Subject to any acceleration provisions contained in the Plan,
any agreement between Participant and the Company, or set forth below, the
Performance Shares will vest in accordance with the following schedule:
[DESCRIPTION OF PERFORMANCE/VESTING CRITERIA]
Participant and the Company agree that this Award of Performance Shares is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Agreement and fully understands all provisions of the Plan and
this Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above. In the event
Participant ceases to be a Service Provider for any or no reason before
Participant vests in the Performance Shares, the Performance Shares and
Participant’s right to acquire any Shares hereunder will immediately terminate.


Participant acknowledges and agrees that by clicking the “APPROVE” button on the
Company’s on-line grant agreement response page for this Award of Performance
Shares, it will act as Participant’s electronic signature to the Agreement and
will result in a contract between Participant and the Company with respect to
this Award of Performance Shares.





--------------------------------------------------------------------------------





EXHIBIT A
GLOBAL TERMS AND CONDITIONS OF PERFORMANCE SHARE GRANT


1.Grant. The Company hereby grants to the Participant named in the Notice of
Grant (“Participant”) under the Plan an Award of Performance Shares, subject to
all of the terms and conditions in this Agreement and the Plan, which is
incorporated herein by reference.
2.Company’s Obligation to Pay. Each Performance Share represents the right to
receive one Share on the date it vests. Unless and until the Performance Shares
will have vested in the manner set forth in Section 3, Participant will have no
right to payment of any such Shares. Prior to actual payment of Shares for any
vested Performance Shares, such Performance Shares will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Performance Shares awarded by this Agreement will vest in accordance with
the vesting provisions set forth in the Notice of Grant. Performance Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously an active
Service Provider from the Date of Grant until the date such vesting occurs.
4.Acceleration.
(a)    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Shares at any time, subject to the terms of the Plan
(including Section 5(c) of the Plan). If so accelerated, such Performance Shares
will be considered as having vested as of the date specified by the
Administrator. If Participant is a U.S. taxpayer, the payment of Shares vesting
pursuant to this Section 4 in all cases will be paid at a time and in a manner
that is exempt from, or complies with, Section 409A. The immediately preceding
sentence may be superseded in a future agreement or amendment to this Agreement
only by direct and specific reference to such sentence.
(b)    Acceleration Relating to Death or Disability. Without limiting the terms
of Section 4(a), if Participant ceases to be a Service Provider by reason of
Disability or Participant’s death (except resulting from suicide), then the
Performance Shares that remain unvested as of the date Participant’s status as a
Service Provider terminated shall fully vest.
5.Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Performance Shares
that have not vested as of the time of Participant’s termination as a Service
Provider for any or no reason and Participant’s right to acquire any Shares
hereunder will immediately terminate; the Administrator shall have the exclusive
discretion to determine when Participant ceases to be a Service Provider for
purposes of this grant.
6.Payment after Vesting.
(a)    Subject to Section 8, any Performance Shares that vest will be paid to
Participant (or, in the event of Participant’s death, to his or her estate) in
whole Shares, subject to satisfying any Tax Obligations (as defined below).
Subject to the provisions of Section 6(b), such vested Performance Shares shall
be paid in Shares as soon as practicable after vesting, but in each such case
within sixty (60) days following the vesting date. In no event will Participant
be permitted, directly or indirectly, to specify the taxable year of the payment
of any Shares underlying the Performance Shares payable under this Agreement.
(b)    The following provisions apply if Participant is a U.S. taxpayer:
Notwithstanding anything in the Plan or this Agreement or any other agreement
(whether entered into before, on or after the Date of Grant) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares occurs in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Performance Shares will result in the imposition of additional tax under Section
409A if paid to Participant on or within the six (6) month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Performance Shares will not be made until the date six (6) months
and one (1) day following the date of Participant’s termination as a Service
Provider, unless Participant dies following his or her termination as a Service
Provider, in





--------------------------------------------------------------------------------





which case, the Performance Shares will be paid out as described in Section 7 as
soon as practicable following his or her death.
It is the intent of this Agreement that it and all payments and benefits to U.S.
taxpayers hereunder be exempt from, or comply with, the requirements of Section
409A so that none of the Performance Shares provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities and ambiguous terms herein will be interpreted
to be so exempt or so comply. Each payment payable under this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). However, in no event will the Company have any
responsibility, liability or obligation to reimburse, indemnify or hold harmless
Participant, for any taxes imposed or other costs incurred as a result of
Section 409A.
7.Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
8.Tax Withholding. Participant acknowledges and agrees that no Shares will be
issued to Participant unless and until satisfactory arrangements (as determined
by the Administrator) will have been made by Participant with respect to the
payment of Tax Obligations (as defined below) which the Company or its Parent or
Subsidiary employing or retaining Participant (the “Employer”) determines must
be withheld with respect to these Performance Shares or any Shares issuable upon
vesting. For purposes of this Agreement, “Tax Obligations” means tax, social
insurance and social security liability obligations and requirements in
connection with this Award, including, without limitation, (i) all federal,
state, and local income, employment and any other taxes (including Participant’s
U.S. Federal Insurance Contributions Act (FICA) obligation) that are required to
be withheld by the Company (or Employer, as applicable), (ii) Participant’s and,
to the extent required by the Company (or Employer, as applicable), the
Company’s (or Employer’s) fringe benefit tax liability, if any, associated with
the grant, vesting, or settlement of this Award, or sale of Shares issued under
this Award, and (iii) any other taxes or social insurance or social security
liabilities or premium the responsibility for which Participant has, or has
agreed to bear, with respect to this Award (or issuance of Shares or other
consideration thereunder). Participant acknowledges and agrees that the ultimate
liability for all Tax Obligations related to Participant’s participation in the
Plan is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Performance Shares, including, but not limited to, the grant,
vesting or settlement of the Performance Shares, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends and/or any
dividend equivalents; and (2) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the Performance Shares to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction, Participant acknowledges and agrees that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax Obligations in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any Tax
Obligations at the time any applicable Performance Shares otherwise are
scheduled to vest pursuant to the terms of this Agreement or the Plan or at the
time any Tax Obligations related to Performance Shares otherwise are due,
Participant will permanently forfeit such Performance Shares and any right to
receive Shares hereunder, and the Performance Shares will be returned to the
Company at no cost to the Company.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax Obligations. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, to
satisfy the obligations with regard to all Tax Obligations by one or a
combination of the following methods: (1) withholding from the proceeds of the
sale of Shares, whereby Participant authorizes the Company and/or the Employer,
or their respective agents, to satisfy the obligations with regard to all Tax
Obligations by withholding from the proceeds of the sale of Shares acquired at
settlement of the Performance Shares, either through a voluntary sale or through
a mandatory sale arranged by the Company (on Participant’s behalf pursuant to
this authorization without further consent), in which case only whole Shares
will be sold to satisfy any Tax Obligations and a cash refund may be remitted to
Participant for the value of any Shares sold in excess of the Tax Obligations
(and any associated broker or other fees), all pursuant to such procedures as
the Administrator may specify from time to time; (2) withholding from
Participant’s salary, wages or other cash compensation paid to Participant by
the Company and/or the Employer; or (3) withholding in Shares acquired at
vesting of the Performance Shares at a fair market value equal to the amount of
any Tax Obligations required to be withheld. For Section 16 Officers (i.e.,
persons designated by the Company as being required to file Section 16 reports





--------------------------------------------------------------------------------





pursuant to Section 16 of the Exchange Act), the Company and/or the Employer, or
their respective agents, will satisfy the obligations by method (3) above,
unless otherwise determined by the Administrator, in its sole discretion. For
Employees who are not Section 16 Officers, the Company and/or the Employer, or
their respective agents, will generally satisfy the obligations by method (1)
above unless otherwise determined by the Administrator. Employees who are not
Section 16 Officers and who are resident in the United States may choose to
satisfy their withholding obligations by method (2) above.
Alternatively, or in addition to the withholding methods above, if permissible
under Applicable Laws, the Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit or require
Participant to satisfy the Tax Obligations with respect to the Performance
Shares, in whole or in part (without limitation) by delivery of cash or check to
the Company or the Employer.
The Company may withhold or account for Tax Obligations by considering statutory
withholding rates or other withholding rates (including maximum rates applicable
in Participant’s jurisdiction, in which case Participant may receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent). If the obligation for Tax Obligations is satisfied by withholding
in Shares, for tax purposes, Participant is deemed to have been issued the full
number of Shares subject to the vested Performance Shares, notwithstanding that
a number of the Shares are held back solely for the purpose of paying the Tax
Obligations.
9.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
10.Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted in the Plan;
(b)    the Award of Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future awards of Performance
Shares, or benefits in lieu of Performance Shares even if Performance Shares
have been awarded in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Performance Shares and the Shares underlying the Performance Shares,
and the income from and value of same, are not intended to replace any pension
rights or compensation;
(f)    the Performance Shares and the Shares underlying the Performance Shares,
and the income from and the value of same, are not part of normal or expected
compensation or salary for purposes including, but not limited to, calculating
any severance, resignation, termination, redundancy, dismissal or end-of-service
payments, bonuses, long-term service awards, pension or retirement or welfare
benefits or similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h)    for purposes of the Award of Performance Shares, Participant will cease
to be a Service Provider when Participant is no longer actively providing
services to the Company or one of its subsidiaries or affiliates (regardless of
the reason for such termination and whether or not later to be found invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any), and unless
otherwise expressly provided in this Agreement or determined by the Company,
Participant’s right to vest in the Performance Shares under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Award of Performance Shares (including
whether Participant may still be considered to be providing services while on a
leave of absence pursuant to Section 13 of the Plan and consistent with
Applicable Laws);







--------------------------------------------------------------------------------





(i)     unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Shares and the Shares underlying the Performance
Shares, and the income from and the value of same, do not create any entitlement
to have the Performance Shares or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares;
(j)     unless otherwise agreed with the Company, the Performance Shares and the
Shares underlying the Performance Shares, and the income from and value of same,
are not granted as consideration for, or in connection with, any services
Participant may provide as a director of any Subsidiary; and
(k)    if Participant is providing services outside the United States:
(A)    the Performance Shares and the Shares underlying the Performance Shares,
and the income from and the value of same, are not part of normal or expected
compensation or salary for any purpose; and
(B)    neither the Company, the Employer nor any Parent or Subsidiary shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the
Performance Shares or of any amounts due to Participant pursuant to the
settlement of the Performance Shares or the subsequent sale of any Shares
acquired upon settlement; and
(C)     no claim or entitlement to compensation or damages shall arise from the
forfeiture of the Performance Shares or the Shares acquired at vesting if
Participant ceases to be a Service Provider (for any reason whatsoever whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and in consideration of the Award of Performance
Shares to which Participant is otherwise not entitled, Participant irrevocably
agrees never to institute any claim against the Company, any Parent or
Subsidiaries or the Employer; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
11.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or his or her acquisition or sale of the
underlying Shares. Participant should therefore consult with his or her own
personal tax, legal and financial advisors regarding the U.S. federal, state,
local and non‑U.S. tax consequences of this investment and the transactions
contemplated by the Agreement and all other aspects of Participant’s
participation in the Plan before taking any action related to the Plan.
12.Data Privacy Information and Consent. In order to participate in the Plan,
Participant will need to review the information provided in this Section 12
regarding the collection, processing and transfer of Personal Data (as defined
below) and declare his or her consent to the processing and transfer of Personal
Data as described below.
(a)    Data Collection and Usage. The Company and the Employer collect, process
and use certain personal information about Participant, including, but not
limited to, Participant’s name, home address, telephone number, email address,
date of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company
or any Parent or Subsidiary, details of all Awards granted under the Plan or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Personal Data is Participant’s consent.
(b)    Stock Plan Administration Service Provider. The Company transfers
Personal Data to E*TRADE Financial Services, Inc. and its affiliated companies,
an independent service provider based in the United States, which is assisting
the Company with the implementation, administration and management of the Plan.
The Company may select a different service provider or additional service
providers and share Personal Data with such other provider serving in a similar
manner. Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)    International Data Transfer. The Company and some of its service
providers are based in the United States. Participant’s country or jurisdiction
may have different data privacy laws and protections than the United States. For
example, the European Commission has issued a limited adequacy finding with
respect to the United States that applies only to the extent companies register
for the EU-U.S. Privacy Shield





--------------------------------------------------------------------------------





program. The Company’s legal basis for the transfer of Personal Data, where
required, is Participant’s consent.
(d)    Data Retention. The Company will hold and use Personal Data only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs Personal
Data, the Company will remove it from its systems. If the Company keeps Personal
Data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be Participant’s consent.
(d)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and Participant is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke the consent, Participant’s salary from or
employment with the Employer will not be affected; the only consequence of
refusing or withdrawing consent is that the Company would not be able to grant
Participant Performance Shares under the Plan or other Awards or administer or
maintain such Awards.
(e)    Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Subject to the conditions set out in
Applicable Laws and depending on where Participant is based, such rights may
include the right to (i) request access to or copies of Personal Data, (ii)
rectify incorrect Personal Data, (iii) delete Personal Data, (iv) restrict the
processing of Personal Data, (v) restrict the portability of Personal Data, (vi)
lodge complaints with competent authorities, and/or (vii) receive a list with
the names and addresses of any potential recipients of Personal Data. To receive
clarification regarding these rights or to exercise these rights, Participant
can contact his or her local human resources representative.
13.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER, WHICH UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW IS AT THE WILL OF THE COMPANY OR THE EMPLOYER (OR ANY
PARENT OR SUBSIDIARY) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
AWARD OF PERFORMANCE SHARES OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, ANY OTHER PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW,
WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY
TIME, WITH OR WITHOUT CAUSE.
14.Language. Participant acknowledges that Participant is proficient in the
English language and understands the content of this Agreement and other
Plan-related materials. If Participant has received this Agreement or any other
document related to this Agreement and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
15.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at Infinera Corporation, Attn:
Stock Administration, 140 Caspian Court, Sunnyvale, CA 94089, or at such other
address as the Company may hereafter designate in writing.
16.Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
17.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
18.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any U.S.
federal, state, local or non‑U.S. law, the tax code and related regulations or
the rulings or regulations of the U.S. Securities and Exchange Commission (the
“SEC”) or any other governmental regulatory body or the clearance, consent





--------------------------------------------------------------------------------





or approval of the SEC or any other governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate) hereunder, such issuance will not occur unless and until
such listing, registration, qualification, rule compliance, clearance, consent
or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company. Where the Company determines that the
delivery of the payment of any Shares will violate U.S. federal, state, local or
non‑U.S. securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such U.S.
federal, state, local or non‑U.S. law or securities exchange and to obtain any
such consent or approval of any such governmental authority or securities
exchange.
19.Appendix. The Award of Performance Shares shall be subject to any special
provisions set forth in the Appendix for Participant’s country, if any. If
Participant relocates to one of the countries included in the Appendix, the
special provisions for such country shall apply to Participant, to the extent
the Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
20.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. Subject to Section 20(c) of the Plan, in the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan will govern. Capitalized terms used and not defined
in this Agreement will have the meaning set forth in the Plan.
21.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.
22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Performance Shares awarded under this
Agreement or future Performance Shares or other Awards that may be granted under
the Plan by electronic means or request Participant’s consent to participate in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
23.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
24.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
25.Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Performance Shares.
26.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Performance Shares under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
27.Governing Law and Venue. This Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Performance Shares or this Agreement, the parties hereby submit to and consent
to the jurisdiction of the State of California, and agree that such litigation
shall be conducted in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award of Performance Shares is made and/or to be
performed.





--------------------------------------------------------------------------------





28.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the
Performance Shares and on any Shares underlying the Performance Shares, to the
extent the Company determines it is necessary or advisable for legal and
administrative reasons and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
29.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
30.Successors and Assigns. The Company may assign any of its rights under the
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may be
assigned only with the prior written consent of the Company.
31.Insider-Trading/Market-Abuse Laws. Participant acknowledges that he or she
may be subject to insider-trading and/or market-abuse laws in applicable
jurisdictions, including but not limited to the United States and Participant’s
country, which may affect his or her ability to purchase or sell Shares acquired
under the Plan during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Participant places before possessing inside
information. Furthermore, Participant could be prohibited from (i) disclosing
the inside information to any third party (other than on a “need to know” basis)
and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Third parties include fellow employees. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider-trading policy. Participant
is responsible for complying with any applicable restrictions, so Participant
should speak to his or her personal legal advisor for further details regarding
any applicable insider-trading and/or market-abuse laws in applicable
jurisdictions.
32.Foreign Asset/Account Reporting and Exchange Control Requirements.
Participant acknowledges that there may be certain foreign asset and/or account
reporting and/or exchange control requirements which may affect his or her
ability to acquire or hold the Shares acquired under the Plan or cash received
from participating in the Plan (including from any dividends paid on the Shares
acquired under the Plan) in a brokerage or bank account outside his or her
country. Participant may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. Participant
also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to his or her country through a designated
bank or broker within a certain time after receipt. Participant acknowledges
that it is his or her responsibility to be compliant with such regulations, and
Participant should speak to his or her personal advisor on this matter.
 





